Name: COMMISSION REGULATION (EC) No 2388/95 of 11 October 1995 repealing Regulations (EC) No 1179/95 and (EC) No 1180/95 relating to invitations to tender for the export of cereals held by the Austrian intervention agency
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe;  trade
 Date Published: nan

 No L 244/52 EN Official Journal of the European Communities 12 . 10 . 95 COMMISSION REGULATION (EC) No 2388/95 of 11 October 1995 repealing Regulations (EC) No 1179/95 and (EC) No 1180/95 relating to invitations to tender for the export of cereals held by the Austrian intervention agency HAS ADOPTED THIS REGULATION : Article 1 Commission Regulations (EC) No 1179/95 and (EC) No 1180/95 are hereby repealed. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas for economical reasons, it is appropriate to repeal the invitations to tender under Commission Regu ­ lations (EC) No 1179/95 0 and (EC) No 1180/95 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 11 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p. 1 . ( 3 ) OJ No L 191 , 31 . 7. 1993, p. 76 . ( «) OJ No L 21 , 26 . 1 . 1994, p. 1 . ( 5) OJ No L 118 , 25. 5. 1995, p. 30 . ( «) OJ No L 118 , 25. 5. 1995, p. 35 .